 Case 17-20316        Doc 199       Filed 12/05/18 Entered 12/05/18 11:30:16          Desc Main
                                     Document     Page 1 of 4


                               UNITED STATES BANKRUPTCY COURT
                                       DISTRICT OF MAINE


In re:
                                                  Chapter 11
Kittery Point Partners, LLC,                      Case No. 17-20316

                           Debtor



 ORDER GRANTING IN PART DEBTOR’S APPLICATION FOR FOURTH INTERIM
AWARD OF PROFESSIONAL FEES TO MARCUS CLEGG AND REIMBURSEMENT OF
                            EXPENSES

         On November 21, 2018, the Court held a hearing on Debtor’s Application for Fourth

Interim Award of Professional Fees to Marcus Clegg and Reimbursement of Expenses [Dkt. No.

175] (the “Fee Application”). At that hearing, the Court expressed reservations about certain

aspects of the Fee Application and heard from the applicant in support of the Fee Application.

At the conclusion of the hearing, the Court took the Fee Application under advisement. The

Court has evaluated the applicant’s statements in support of the Fee Application and reviewed

the docket in this case. Based on that, and under the factors set forth in 11 U.S.C. § 330(a)(3),

the Court grants the Fee Application in part, but awards compensation less than the amount of

compensation requested. See 11 U.S.C. § 330(a)(2). The Court disallows compensation for the

following billing entries for the reasons set forth below.

         First, the Court disallows compensation for counsel’s work on the debtor’s reply to

Bayview’s response to the debtor’s objection to Bayview’s proof of claim:

DATE          DESCRIPTION                                    HOURS       AMOUNT        LAWYER
Jun-11-18     Review and edit reply to Bayview response      0.50        $300.00       GJM
              to our objection to proof of claim
Jun-11-18     Draft reply to Bayview objection to claim      2.10        $567.00       KMK
              response
Jun-12-18     Review and edit next version of Reply to       0.30        $180.00       GJM
              Bayview response to objection to claim
              and file same
 Case 17-20316         Doc 199    Filed 12/05/18 Entered 12/05/18 11:30:16           Desc Main
                                   Document     Page 2 of 4


Jun-12-18      Revise reply to Bayview objection            0.30        $81.00         KMK
               response

The sum of the fees disallowed in this category is $1,128.00. These fees are disallowed because

the reply was neither necessary under the Local Rules nor beneficial toward resolution of the

debtor’s objection to Bayview’s proof of claim. See 11 U.S.C. § 330(a)(3)(C). Zealous

advocacy should not be used as a cloak to transform an unnecessary task into a compensable

billing opportunity.

       Second, the Court disallows compensation for the professional and paraprofessional time

that Marcus Clegg billed for filing documents on the Court’s CM/ECF system:

DATE           DESCRIPTION                                  HOURS       AMOUNT         LAWYER
Jun-15-18      Finalize and file Third Applications for     0.10        $15.00         KAS
               Compensation for Marcus Clegg and
               Martin Associates
Jun-25-18      Finalize and file Amended Plan and           0.10        $60.00         GJM
               Disclosure Statement
Jun-25-18      Finalize and file KPP First Amended Plan     0.10        $15.00         KAS
               and First Amended Disclosure Statement

The sum of the fees disallowed in this category is $90.00. Although the filing of documents on

the Court’s CM/ECF system was necessary to the administration of the case, the Court has

consistently characterized the task as a ministerial task that should not be compensated at

professional or paraprofessional rates.

       Third, the Court disallows compensation for certain services that were unnecessarily

duplicative:

DATE           DESCRIPTION                                  HOURS       AMOUNT         LAWYER
Jun-21-18      Office conference with K. Krakowka re        0.50        $207.50        JLC
               strategy with respect to appeal of summary
               judgment order and related matters
Jun-25-18      Office conference with K. Krakowka re:       0.70        $234.50        DCJ
               hearing on Disclosure Statement




                                               -2-
 Case 17-20316        Doc 199     Filed 12/05/18 Entered 12/05/18 11:30:16              Desc Main
                                   Document     Page 3 of 4


The sum of the fees disallowed in this category is $442.00. Although the Court appreciates the

benefits that can result from pooling legal expertise, the inter-office collaboration in these

particular circumstances yielded an excessive bill for counsel’s services.

       Fourth, the Court disallows compensation for the following services related to a claim

that the Austins may have against Bayview:

DATE      DESCRIPTION                                         HOURS       AMOUNT         LAWYER
Aug-24-18 Discuss possible claim of Austins against           0.30        $180.00        GJM
          Bayview with J. Clegg and K. Krakowka
Aug-24-18 Office conference with G. Marcus and K.             0.40        $166.00        KMK
          Krakowka re quiet title action and strategy
          with respect thereto

The sum of the fees disallowed in this category is $346.00. Counsel’s services on behalf of the

Austins should not be billed to Kittery Point Partners’ estate, as those services were neither

necessary nor beneficial to Kittery Point Partners’ efforts in this bankruptcy case.

       Finally, the Court disallows compensation for counsel’s efforts to obtain a Rule 2004

Motion as to Mr. Enright:

DATE         DESCRIPTION                                      HOURS       AMOUNT         LAWYER
Sep-14-18    Memo to court appointed examiner in              0.20        $54.00         KMK
             Enright case regarding deposition
             transcripts
Sep-14-18    Office conference with G. Marcus to              0.20        $54.00         KMK
             discuss adversary proceeding and 2004
             motion as to Enright examiner
Sep-17-18    Review and edit motion for 2004                  0.40        $240.00        GJM
             examination of Levine
Sep-17-18    Draft Examiner 2004 motion and proposed          1.00        $270.00        KMK
             order
Sep-17-18    Finalize Examiner 2004 motion and order          0.10        $27.00         KMK
             and send to P. Levine for review and
             comment
Sep-18-18    Correspondence with P. Levine regarding          0.20        $54.00         KMK
             consented to motion

The sum of the fees disallowed in this category is $699.00. At the hearing on November 21,

2018, Attorney Marcus represented that Mr. Levine was unwilling to cooperate with counsel in



                                                 -3-
 Case 17-20316       Doc 199      Filed 12/05/18 Entered 12/05/18 11:30:16            Desc Main
                                   Document     Page 4 of 4


the absence of a court order. The Court takes Mr. Marcus at his word. Despite that

representation, counsel’s efforts to obtain a court order were neither reasonable nor necessary

here, in light of the pending contested matter and its attendant discovery opportunities.

       The foregoing disallowances total $2,705.00. The remainder of the fees requested in the

Fee Application are allowed. The Court therefore awards Marcus Clegg compensation in the

amount of $36,738.00 for reasonable and necessary professional services rendered to the debtor

between June 1, 2018 and September 30, 2018, and reimbursement of necessary expenses during

that same period in the amount of $1,209.09, for a total interim award of $37,947.09. The debtor

is directed to pay Marcus Clegg any remaining balance owed on this award on or before

December 31, 2018.



Dated: December 5, 2018
                                              Michael A. Fagone
                                              United States Bankruptcy Judge
                                              District of Maine




                                                -4-
